ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Kirlin Builders, LLC                         )      ASBCA No. 61016
                                             )
Under Contract No. W912DY-12-D-0012          )

APPEARANCE FOR THE APPELLANT:                       Douglas L. Patin, Esq.
                                                     Bradley Arant Boult Cummings LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    David C. Brasfield, Jr., Esq.
                                                    Kathleen P. Miller, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Mobile

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 2 May 201 7

                                                     0/
                                                   ~/;~~
                                                                      ~/
                                                                          ', &- -----
                                                 />fv1ARi<.N:ST£MpER
                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61016, Appeal of Kirlin Builders,
LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals